Citation Nr: 1201591	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for kidney cancer, as a result of asbestos exposure.

2.  Entitlement to service connection for hypertension as secondary to kidney cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in February 2008.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Kidney cancer
The Veteran has been diagnosed with renal cell carcinoma, which he contends is the result of exposure to asbestos while serving aboard naval ships.  The RO noted that the Veteran was a disbursing clerk; and that this carries a "minimal" level of exposure to asbestos.  The Board is not clear as to how the RO came to that determination.  Moreover, minimal exposure over the course of 26 years may be significant.  The Board notes that the Veteran never underwent a VA examination to determine whether this minimal exposure could cause renal cell carcinoma.    

The RO also pointed out that a Navy Asbestos Medical Surveillance Program Preliminary Survey indicates no exposure during service.  The Board notes that this survey was completed by the Veteran in 1985 when he may have been unaware of his exposure to asbestos when he completed the two question survey.    

The Board notes with respect to this claim that there is no specific statutory or regulatory criteria governing claims for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).  However, VA has provided very specific guidelines for the adjudication of asbestos exposure claims in the ADJUDICATION PROCEDURE MANUAL (the M21-1), Parts III (para. 5.13) and VI (para. 7.21).  The General Counsel has held that these guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  See VAOPGCPREC 4-2000 (April 13, 2000).  In part, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1, Part VI, Par. 7.21(b).  This information provides that inhalation of asbestos fibers can produce pleural effusion, fibrosis and pleural plaques.  The latency period varies from 10 to 45 years between first exposure and development of the disease. The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  As such, the RO should ensure that this claim is fully developed in accordance with the guidelines cited above.  

Alternatively, the Veteran contends that his renal cell carcinoma is due to exposure to herbicides during service in the Republic of Vietnam. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii).  The phrase "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a).

According to the DD 214s, the Veteran served on various naval vessels including the U.S.S. Ticonderoga, where he was awarded, the National Defense Service Medal, a Vietnam Service Medal, and a Vietnam Campaign Medal.   

The Board acknowledges that the Federal Circuit Court has held that, in order for the presumption of exposure to herbicides to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

Consequently, the Veteran's service aboard Naval Vessels off the Coast of Vietnam would not entitle him to a presumption of exposure to herbicides.  However, the Veteran claimed, in an August 2006 correspondence, that while working as a disbursing clerk aboard the U.S.S. Ticonderoga, he had to go to Cam Rahn Bay to pick up currencies needed for payrolls of the carrier.  Thus, it appears that the Veteran is alleging that he did set foot on a landmass of the country of Vietnam or served in the inland waters of that country.  

The Board finds that the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) for the purpose of determining, through the use of deck logs, whether the Veteran set foot in Vietnam or served in the inland waters of that country.   

Hypertension
The Veteran contends that his hypertension is secondary to his renal cell carcinoma.  Consequently, the claim is inextricably intertwined with the issue of entitlement to service connection for kidney cancer (renal cell carcinoma).  

The Board notes that if the RO grants service connection for kidney cancer (renal cell carcinoma), a VA examination would be warranted to determine whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his kidney cancer (renal cell carcinoma).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter in compliance with DVB Circular and M21-1, Part VI, regarding his alleged exposure to asbestos while in the military, and take appropriate action to develop any evidence of the Veteran's potential exposure to asbestos before, during, and after his military service.

2.  After completion of the above, the claims file should be forwarded to an appropriate specialist for review to obtain a medical opinion to ascertain the relationship, if any, between the Veteran's renal cell carcinoma and possible exposure to asbestos.  Specifically, the examiner should offer responses to the following questions: 

a) Assuming, for the sake of the opinion, that the Veteran has been exposed to asbestos during service, is it as least as likely as not (a 50% or higher degree of probability) that the Veteran's renal cell carcinoma is causally linked to asbestos exposure rather than any other etiology (including any exposure to asbestos prior to or following his service)? 

b) Assuming, for the sake of the opinion, that the Veteran was not exposed to asbestos during service, is the Veteran's renal cell carcinoma at least as likely as not otherwise related to service? 

3.  The AMC should attempt to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran set foot in Vietnam or served in the inland waters of that country while stationed aboard the U.S.S. Ticonderoga.     

4.  If it is determined that the Veteran was exposed to herbicides, the Veteran should be afforded a VA examination for the purpose of determining the etiology of the Veteran's renal cell carcinoma.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's renal cell carcinoma began during or is causally linked to any incident of service, to include exposure to herbicides.  The examiner should also be asked whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's renal cell carcinoma caused or aggravated the Veteran's hypertension.    

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

6.  Thereafter, the claims must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



